CCA 201200483. Review granted on the following issue:
*201A PUNITIVE DISCHARGE MAY NOT BE AFFIRMED WHEN THE RECORD IS NOT VERBATIM. HERE, DURING SENTENCING, THE MEMBERS HEARD SOME PORTION OF THE PROVIDENCE INQUIRY WHICH DREW A CURATIVE INSTRUCTION FROM THE MILITARY JUDGE. ON APPEAL, THE LOWER COURT ATTACHED, OVER DEFENSE OBJECTION, WHAT PURPORTED TO BE THE. MISSING SECTION. THIS SECTION WAS NOT PROPERLY AUTHENTICATED NOR DOES IT ACCURATELY REFLECT THE MISSING PORTION. MAY APPELLANT’S PUNITIVE DISCHARGE BE AFFIRMED DESPITE THE LACK OF A VERBATIM RECORD?
Briefs will be filed under Rule 25.